Case CH) gel AS PHS Pio Gragpy Page fe of 32) _

Loo 7 Ai 71 gow 7 )
Me, Wbee uJ C0 S$
23395-9078 |
PNLDICAL Clw TER)
DEVENS OFF SA
Lab )

Cyl COMPlALuT

 

 

 

er L (J ma
? m
Co “ery SAA Fee OF ) a ae
- KET A/UMG ER JO
UVC Ofer, 2? cpp AA ’ JOC _ ¢ yO, 4
4 RK He (OF © (8é= SUBAMED) (8 COUT
MY Co CY Tt SA ‘ CLERC fe |
MVE Sper 7 } .
DCYLAS! O

MAD Lard ECKL)
SAD FE GK NMC MY FUL

CK S20 fC JV4 TI SAL e
DG fF UOIZK Mew )

U4) Q/o C-& _
(LULL Dr ai ELT UF

Veaw vues
SC CSD OANICEVES SS.
DCF Gps JDaWT S/

- | 5 Wut F TE
“| MWi— ye DIA CE AA (ye 2M .
C4 MES AVY Cc yy

ABVIMADN CRIMEA MATTER £70
Yopo PAblLE US. dbiSMI Tr CovR7. “Red 7744S

AM we Aled fers feo FS MELT fhuct OF FH eE

OSD) Dtvit the Fete ffo (270 SAITE C=
Mew Wee veeds TU C80 Wr the “I7ULK
Cunen And lace F/R MAR IIL EVAL
SilNee) on €vbey Cléemévpey Setit "ut 2a

Jae Spayez OF 28: Ww MOL )e (A) Thy fn F460 four

 

ULé FE (US Tl Pay Jue DDE Ye.

wet.
o

ILLS Ge8° YOO 0AO-I Donte tenant, Mile) TR os f
S702 Ovh Selects Cve?e G CME CI 8 Ly
They the ewe py 6 MY SPITE PIT Fer
Jb girl te 4 I)/ CAAA A/S 4 KOSS bp CVvAT Pe
JU Pe Fea fod IADR UA PYEU/Y PP a SoZ CAL
[3 JAE LYYGE LEA DCU CE de lla 7Y Vi ah
Fue (A bf MIU A Jie A9C M20 pul) JPA |

TWAS 200 PA DUA PULP OE) ry veeas 7%
prop ACC Wy) WAAR © Dr) MAW AAW

“ae Lene c/s Pre FEA FRIAS AT MS aT
Liv 77 € C SFLU E AA! ZA LAC MOSAICS JU
OO pak, ee POM po Dey Av THANK
Ae) Q SLLREC?/ EL OCS ALE flC CCZ2I¢ LS E45
yn SVB AG DLA FO iy) AT VWI CHIL ¢
Lops dblr LECCE So ASOSLI- BYRLP GA «LE
o/h S- AW fue fhe MAY Ie T? CoN OV CF
Wilh ~ Cty ~ PRA CNV CCEEVC 6

CVIC UAT UA DISAS JEP eres AT ALE
eLemeiney Jtfott 47” Mew yee CLTY
Au fore WIE WwIGVe TO (ROMP WE
puns 7? Bull WV SEovas)

yy SL/TAC SIND OM Qe feuivn VY CCV
Faliour Vv MA CCTEVE P AF EC CIEUTI

Schyol § FR Ab Vole &7y- A&Sa PVR
The Cavour P Avibv ree Anas 7 BU)
MAMA) AL FUARO MMIE Y : 4

Si fer eueetAul) J vomith0

hp, et NVC Sue ay S4 ida uy

) Are Jue 8 | D8S4ES- YF VeiQS
AIDED CAL CPev Ch 2.
LY of -
 

Case 1:21-cv-06490-UA Document1 Filed 07/29/21 Page 3 of 3

S¥LYI™D Loy L
eae A 7 LHAESIO Stbtl S& CLAVE

 

         

PEEK ALHCHO YT 4) b O77 fy Af) -f, CME
vague LIo00 A We
(79°17) 2% ™
Pel Wwugp eax
WEDD £2PND
(WVOLAGFKE™

     

PROWL ORO GRAD ~ AN LE EA IO
| fF = yr 4) OTS
SS UDLMPID WIVUWPN/
EGP ~SBEEE /
POND! V9 BO (GW

S

   
